Filed 2/24/21 In re S.M. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re S.M. et al.,                                                    B305516
                                                                       (Los Angeles County
 Persons Coming Under the Juvenile                                      Super. Ct. No. 20LJJP00002-A/B)
 Court Law.

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 STEVE M.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael Kelley, Judge. Dismissed.
         John L. Dodd & Associates and John L. Dodd, under appointment by
the Court of Appeal, for Defendant and Appellant.
         Mary C. Wickham, County Counsel, Kim Nemoy, Assistant County
Counsel, and Stephanie Jo Reagan, Principal Deputy County Counsel, for
Plaintiff and Respondent.
     Respondent Los Angeles County Department of Children and
Family Services (DCFS) filed a petition under Welfare and Institutions
Code section 3001 alleging several bases for jurisdiction over siblings
S.M. and J.M., which included the mother’s substance abuse,
unaddressed mental health problems, domestic violence and physical
violence against the boys, and appellant Steve M.’s (father) extensive
history of drug- and violence-related crime. The juvenile court
sustained the petition, and ordered the children detained.
     Father contends there was insufficient evidence to establish that
his sons were at risk of harm. He concedes that the juvenile court will
maintain jurisdiction over the boys regardless of the outcome of this
appeal, as mother has not appealed the jurisdictional findings related to
her conduct, and does not challenge the court’s dispositional orders.
Nevertheless, father urges us to exercise our discretion to consider his
assertions of error regarding jurisdiction. We conclude that father’s
challenge is not justiciable. Accordingly, we dismiss the appeal.


                               BACKGROUND
     On December 28, 2019, DCFS received a referral for S.M, and his
brother, J.M. (then ages 10 and 7, respectively), after their mother was
charged with a felony (domestic violence against her live-in companion).
Mother identified Steve M. as the boys’ father. His whereabouts were
unknown. Neither mother nor the children had any contact with father,


1    Statutory references are to the Welfare and Institutions Code.

                                     2
whom mother claimed had tried to kill her. The boys told a DCFS social
worker they had not seen father in a long time and father never called
them.
     Father’s CLETS report reflected multiple arrests and convictions
between 1996 and 2019 for, among other things, drug- and violence-
related crimes, including corporal injury to a spouse. Mother’s CLETS
report reflected arrests for driving while intoxicated and for inflicting
corporal injury on a spouse.
     The family has a long history with DCFS. DCFS received the first
referral in May 2009, after mother appeared at a party with black eyes
and serious injuries. She reported that father had punched her
repeatedly during an argument to the point that she almost lost
consciousness. She suffered a skull fracture, broken eardrum, black
eyes and bruises to her chest and thigh. Mother told DCFS she had
regularly been beaten by father, including when she was pregnant.
DCFS received five other referrals regarding the family between 2012
and 2016: one in 2012, based on a claim that father was incarcerated
and mother abused alcohol and methamphetamine; two in 2015, after
mother hit the boys, and a second referral after she was found passed
out and slumped over a steering wheel with an open beer within reach
and the children in the car; and two in January 2016, first after a
teenage cousin reportedly sexually abused S.M., and later that month
after it was reported that mother passed out after using
methamphetamine.



                                     3
      In late December 2019, DCFS obtained authorization to remove
the boys from mother’s care and placed them with a relative.
      On January 2, 2020, DCFS filed a section 300 petition, premised
on a history of domestic violence with her live-in companion in the
children’s presence. (§ 300, subds. (a) & (b).)
      At the detention hearing in early January, the court was informed
that father was homeless and had had virtually no contact with the
children. The children were detained from parents.
      In its report for the jurisdictional hearing, DCFS detailed father’s
lengthy history of arrests and convictions, a number of which involved
serious violence.2 Mother informed DCFS that father had always been
physically abusive to her, including during her pregnancy with S.M.,
and had repeatedly been jailed. Mother escaped father after S.M. was
born and father was arrested for domestic violence against her.
However, the parents resumed a sexual relationship after father was
released and she conceived J.M. Mother had applied for two domestic



2      Father’s arrests included burglary; inflicting corporal injury on a
spouse/cohabitant; battery with serious bodily injury; robbery; possession of
loaded firearms, serious bodily injury; possession of a controlled substance
while in prison; assault with a deadly weapon, great bodily injury (GBI)
likely; hit and run causing property damage; and several driving-related
offenses and parole violations.
       His convictions included second-degree robbery (2003), parole violation
(2004); prohibited ownership/possession of ammunition (2007); infliction of
corporal injury on a spouse or cohabitant (2009); assault with a deadly
weapon, GBI likely (2012); possession of a controlled substance while
incarcerated (2014); hit and run causing property damage (2018); and
reckless driving and driving without a license (2019).

                                      4
violence restraining orders (DVRO) against father in 2009 and 2013.
She did not pursue the first DVRO and was denied a DVRO in 2013.
     S.M. told DCFS mother had had a boyfriend named Steve (after
whom he was named) when he was little, and “[h]e used to do drugs and
kill people. He was really bad.” S.M. did not know and had only been
told about his biological father, whom he said, “wasn’t really nice.”
Neither boy had any personal memory of father.
     A social worker spoke with father on February 4, 2020. When
asked when he last saw his sons, father said it had “been a while
because [he had] always usually been in and out of the system.” He
said he and mother did not see “eye to eye,” and he claimed mother had
a tendency to disappear, so it had been “like 3 years.” Father had not
wanted “to look for [mother] because [they] had a domestic violence
incident so [he] just stay[ed] away.” When asked if he had taken any
courses given his history of arrests and conviction for domestic violence,
father said he “took anger management last time [he] had a case, [he
didn’t] know whatever weeks they wanted [him] to take.”
     Father informed DCFS that he sought “no custody at all,” and
“just want[ed] to know [the boys were] ok.” Father hoped to obtain
custody “in the future once [he got] on [his] feet.” In the meantime, he
was content to have the children remain with a relative and have
monitored visitation. DCFS concluded the risk to the boys was high.
They should remain detained from father with whom they had had
limited contact, who was unable to provide for them, and who had an



                                     5
extensive criminal history of drug-related and violent offenses,
including domestic violence against mother.
     On February 5, 2020, father was found to be the boys’ presumed
father. The court ordered the children to remain detained, and gave
father monitored visitation.
     On February 10, 2020, DCFS filed the operative first amended
petition (petition) adding allegations regarding mother’s abuse of
alcohol and illicit substances, physical abuse of the boys and threats to
harm them further if they disclosed the abuse, and her unaddressed
mental and emotional health problems. The petition added a single
count (b-5) against father alleging that father has a long-standing
history of violence- and drug- related arrests, including drug related
arrests. The allegation listed arrests for burglary, infliction of corporal
injury on a spouse, battery with serious bodily injury, robbery, carrying
a loaded firearm, possession of a firearm with an altered identification
card, possession while driving of one ounce or less of marijuana,
possession of ammunition, possession of a controlled substance in
prison, felony assault, hit and run driving with property damage, and
driving under the influence.
     The petition alleged that father’s history of drug- and violence-
related arrests endangered the children and created a detrimental
home environment placing the children’s physical safety and emotional
well-being at risk.
     In mid-February, DCFS reported it had scheduled twice-weekly
visits for father, which the boys refused to attend. They said they did

                                     6
not want to visit father because “he is crazy and used to hit them.”
Their caretaker reported that the children claimed their stomachs hurt
when the topic of parental visits was raised and refused to get out of the
car for visits with father. Mother did not visit the children after their
detention.
     A combined jurisdiction/disposition hearing was conducted
February 19, 2020. Mother entered a plea as to jurisdiction and
disposition. The court sustained four counts against her (exposing the
children to domestic violence, physical abuse of the children, abusing
alcohol and other substances, and failing to address her mental health
issues), and found the children were described by section 300,
subdivision (b).3
     DCFS’s reports were received in evidence without objection.
Father offered no additional evidence. Father’s counsel argued there
was no basis for juvenile court jurisdiction as to father. Counsel relied
on In re Sergio C. (1999) 70 Cal.App.4th 957 (Sergio C.), in which the
court found an insufficient evidentiary nexus between the jurisdictional
findings and a parent’s prior convictions. Counsel argued that here, as
in Sergio C., there was no nexus between father’s criminal history and a
current risk to the children, and thus no basis for assertion of
jurisdiction as to father. Counsel also reminded the court that father
did not seek custody. The boys’ attorney agreed with DCFS’s
recommendations and argued that father’s criminal history, coupled

3      The court dismissed two counts under subdivision (a) that were
identical to counts sustained under subdivision (b).

                                     7
with an absence of any evidence that father had received any
rehabilitation or pertinent education was sufficient to sustain a finding
that there was a current substantial risk to the minors.
      At the conclusion of the hearing the juvenile court distinguished
Sergio C., as a case in which it appeared “the arrests were for being in
the wrong places with the wrong people and there were no convictions.”
The court observed that the facts of this case stood in “stark” contrast to
those of Sergio C., because “[father] has a long criminal history and a
number of arrests and . . . convictions. The length, breadth, and
duration of that criminal history on its own would suffice it [sic] to show
there is current risk.” The court added that it “also [was] struck by the
observation of [S.M. who] said, ‘When I was a little boy, mom had a
boyfriend named Steve. They named me after him. He used to do
drugs and kill people. He was really bad.’” The court noted it
“obviously . . . [was] not fully crediting that statement as a statement of
fact, but it demonstrates the impact that a criminal history can have on
a minor. For that reason, I think it’s an added factor that justifies a
conclusion that there’s a current risk here. I’m going to sustain b5 as
amended against [father].”4
      Proceeding to disposition, the court declared the boys to be
dependent children of the court and found, “by clear and convincing
evidence, there [was] or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the

4     The court directed DCFS to submit amended language tracking father’s
criminal history as described in the jurisdictional report. The record does not
contain an interlineated petition.
                                       8
child[ren] if [they] were returned” to parental custody and there were
no reasonable means to protect them short of removal and ordered them
removed from parental care. The court ordered that, consistent with
the proposed case plan, father be afforded reunification services,
including drug testing and a domestic violence program, joint
counseling with the children (upon their therapist’s approval) and
monitored visitation. Father filed this timely appeal.


                                  DISCUSSION
     Father maintains there is insufficient evidence to support the
juvenile court’s exercise of dependency jurisdiction as it relates to him.
DCFS contends father’s claim is not justiciable because mother has not
appealed and thus the court’s exercise of dependency jurisdiction
remains appropriate based on her conduct no matter how we resolve
father’s appeal, and that father’s arguments fail on the merits. DCFS is
correct.
I. Principles of Justiciability
     It is well settled that juvenile court jurisdiction attaches to
children, not their parents. (In re I.A. (2011) 201 Cal.App.4th 1484,
1491 (I.A.).) If there is a single valid basis for exerting dependency
jurisdiction over a child, a challenge to other jurisdictional bases will
likely have no effect on the juvenile court’s orders. An unchallenged
finding is sufficient by itself to justify the exercise of dependency court
jurisdiction. (Ibid.) In such cases, this court need not address whether
there is sufficient evidentiary support as to any other jurisdictional

                                     9
finding for the simple reason that the court “cannot render any relief to
[the parent] that would have a practical, tangible impact on his position
in the dependency proceeding.” (Id. at p. 1492; In re D.P. (2014) 225
Cal.App.4th 898, 902 [so “‘long as there is one unassailable
jurisdictional finding, it is immaterial that another might be
inappropriate’”]; In re I.J. (2013) 56 Cal.4th 766, 773; In re M.W. (2015)
238 Cal.App.4th 1444, 1452 (M.W.).)
     Under the doctrine of justiciability, courts generally do not act
upon or decide moot questions or abstract propositions, nor do they
issue advisory opinions. “[A] jurisdictional finding good against one
parent is good against both. More accurately, the minor is a dependent
if the actions of either parent bring [the minor] within one of the
statutory definitions of a dependent. [Citations.]” (In re Alysha S.
(1996) 51 Cal.App.4th 393, 397.) “For this reason, an appellate court
may decline to address the evidentiary support for any remaining
jurisdictional findings.” (I.A., supra, 201 Cal.App.4th at p. 1492 [“An
important requirement for justiciability is the availability of ‘effective’
relief—that is, the prospect of a remedy that can have a practical,
tangible impact on the parties’ conduct or legal status”].)
     Father acknowledges these tenets of appellate law, as well as the
rule that this court retains discretion to address the merits of a
challenge to a jurisdictional finding, even if overturning that finding
will have no immediate effect on the assertion of jurisdiction. (I.A.,
supra, 201 Cal.App.4th at pp. 1494–1495.) However, appellate courts
generally exercise such discretion only upon a showing that (1) the

                                     10
challenged finding will have some further consequence in the case at
issue, such as when the finding “serves as the basis for dispositional
orders that are also challenged on appeal,” or (2) the challenged finding
is itself “pernicious,” “carries a particular stigma” or may could have
further consequences in future dependency proceedings, such as when
the juvenile court finds the appealing parent to be an “offending” parent
rather than a “non-offending” parent. (In re Drake M. (2012) 211
Cal.App.4th 754, 762–763 (Drake M.); M.W., supra, 238 Cal.App.4th at
p. 1452.)


II.   We Decline to Exercise our Discretion to Review the Jurisdictional
      Findings as to Father


      Father urges us to exercise our discretion to address the merits of
his jurisdictional challenge arguing that the juvenile court’s finding
under paragraph b-5, if erroneous, has the potential to prejudicially
impact him in this or future dependency proceedings. (See In re D.P.
(2015) 237 Cal.App.4th 911, 917; Drake M., supra, 211 Cal.App.4th at
pp. 762–763.) We decline to do so.
      We have discretion to consider the merits of a challenge to a
jurisdictional finding, even if overturning that finding will have no
immediate effect on the juvenile court’s assertion of jurisdiction. (I.A.,
supra, 201 Cal.App.4th at pp. 1494–1495.) However, we generally will
exercise that discretion only upon a showing that the challenged
jurisdictional findings may have a further consequence in the matter at
issue (e.g., when the findings serve as the basis for dispositional orders
                                     11
challenged on appeal), or in a future dependency or family law
proceeding in which the finding carries a particular stigma. (M.W.,
supra, 238 Cal.App.4th at p. 1452.)
     Father has not made a persuasive showing as to why we should
exercise our discretion to entertain his challenge to the jurisdictional
findings. He has not identified any specific legal consequence or
prejudice that may result from the jurisdictional findings made against
him in this case. (See I.A., supra, 210 Cal.App.4th at p. 1493.)
Although his opening brief asserts the jurisdictional findings are likely
to prejudice his rights to his children in the present and future, the
brief fails to articulate the nature of any such prejudice. Father’s
conclusory assertion of prejudice is insufficient to warrant our exercise
of discretionary review. (See In re J.C. (2014) 233 Cal.App.4th 1, 4
[dismissing appeal of jurisdictional finding where parent claimed to
have been prejudiced but did “not suggest[] any legal or practical
consequences that might flow from [the] finding either within or outside
the dependency proceedings”].)
     Father notes that the jurisdictional finding as to him forms the
basis for the dispositional order placing the boys in a relative’s care and
requiring him to participate in a reunification plan. But father does not
take issue with either the children’s removal—he specifically stated he
was not seeking custody—or with the requirements of his case plan.
Consequently, he fails to show that reversing the jurisdictional finding
against him would effect meaningful change, now or in the foreseeable
future.

                                      12
     Anticipating the result, father argues our conclusion is not
warranted. He cites case law that an appellate court may review a
dependency court’s jurisdictional finding if reversing that finding
reduces a parent’s culpability from the stigma of an “offending” parent
to a “non-offending” parent. (In re Andrew S. (2016) 2 Cal.App.5th 536,
542, fn. 2; Drake M., supra, 211 Cal.App.4th at p. 763.) Father argues
that the stigma of the jurisdictional findings against him entitles him to
such relief. His contention is unavailing because little, if any,
additional stigma will likely attach to him from the dependency court’s
jurisdictional finding. Rather, any stigma he endures largely arises
from undisputed facts that exist independently of the juvenile court
proceedings. Those facts are: (1) by his own estimate, father has not
seen his young sons since at least three years before this action began,
and he has been and remains insufficiently stable to care for them;
(2) father admits that these failures are due, in part, to the fact that he
has repeatedly been in jail or prison (for, among other things, violent
offenses, including at least one brutal attack on mother); and (3) father
does not profess ever to have provided for the boys or to have been
meaningfully involved in their lives. The children have few, if any,
memories of him (none of which are positive), and the prospect of visits
with father makes both boys feel physically ill. Father also ignores the
fact that at trial, his counsel said father “would submit on family
reunification,” noting father wanted to “stabilize himself.”
     In short, no effective relief could be granted here, as jurisdiction is
established regardless of any conclusion we might reach as to any

                                    13
additional jurisdictional grounds. (See I.A., supra, 201 Cal.App.4th at
p. 1490.) Father’s jurisdictional challenge is not justiciable.


                                DISPOSITION
     Father’s jurisdictional challenge is nonjusticiable. The appeal is
dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          WILLHITE, J.
     We concur:



     MANELLA, P. J.



     CURREY, J.




                                     14